Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on May 16, 2022. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-3, 5-9, 11-20, and 23 (re-numbered as 1-19) are allowed.

Claims 4, 10, 21-22 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Albert “Al” Du (Reg. # 68758) on July 14, 2022.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

1. (Currently Amended) A computer-implemented method comprising:
 	reading, by a computer device, a vector of a first table in a database, the vector including counts of a plurality of keywords in the first table, the plurality of keywords including a first keyword and a second keyword;
defining, by the computer device, a first custom attribute describing the first table, the first custom attribute having a vector including counts of at least a first portion of the plurality of keywords in the first table;
determining, by the computer device, a multiplier of the first custom attribute, the multiplier being a number of other tables that reference the first custom attribute; and
revising, by the computer device, the vector of the first table by:
 	determining a first product by multiplying a count of the first keyword in the vector of the first custom attribute by the multiplier of the first custom attribute,
 	determining a second product by multiplying a count of the second keyword in the vector of the first custom attribute by the multiplier of the first custom attribute,
 	establishing a revised count of the first keyword in the vector of the first table by adding the first product to the count of the first keyword in the vector of the first table, and
 	establishing a revised count of the second keyword in the vector of the first table by adding the second product to the count of the second keyword in the vector of the first table;
determining, by the computer device, a distance of the first table from a subject table by comparing the revised vector of the first table to a vector of the subject table; 
comparing, by the computer device, the distance of the first table from the subject table to distances of the other tables to the subject table using a K-Nearest Neighbor algorithm, wherein the distance between tables is an indication of a level of similarity of association between the first table and the subject table, and the subject table is a table that is already associated with a term supplied by a user; and
associating, by the computer device, terms in the first table with the term in the subject table by linking the terms in the first table with the term in the subject table based on the determined distance.
	
2. (Original) The computer-implemented method of claim 1, further comprising:
determining, by the computer device, a second custom attribute describing the first table, the second custom attribute having a vector including counts of at least a second portion of the plurality of keywords in the first table;
determining, by the computer device, a multiplier of the second custom attribute, the multiplier being a number of other tables that reference the second custom attribute; and
further revising, by the computer device, the vector of the first table by
 	determining a third product by multiplying a count of the first keyword in the vector of the second custom attribute by the multiplier of the second custom attribute,
 	determining a fourth product by multiplying a count of the second keyword in the vector of the second custom attribute by the multiplier of the second custom attribute,
 	adding the third product to the revised count of the first keyword, and
 	adding the fourth product to the revised count of the second keyword.
 
3. (Previously Presented) The computer-implemented method of claim 2, further comprising determining, by the computer device, the distance of the first table from the subject table by comparing the further revised vector of the first table to the vector of the subject table. 

4. (Canceled).

5. (Previously Presented) The computer-implemented method of claim 1, wherein the associating is based on the distance of the first table from the subject table being less than distances of other tables to the subject table.

6. (Previously Presented) The computer-implemented method of claim 1, wherein the comparing comprises applying the K-Nearest Neighbor algorithm to the first table and at least one other table of the other tables.

7. (Original) The computer-implemented method of claim 2, further comprising adding to the first table keywords in the first custom attribute that are absent from the first table.

8. (Original) The computer-implemented method of claim 1, wherein the computer device includes software provided as a service in a cloud computing environment.

9. (Currently Amended) A computer program product, the computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to:
read a vector of a first table in a database, the vector including counts of a plurality of keywords in the first table, the plurality of keywords including a first keyword and a second keyword;
define a first custom attribute describing the first table, the first custom attribute having a vector including counts of at least a first portion of the plurality of keywords in the first table;
determine a multiplier of the first custom attribute, the multiplier being a number of other tables that reference the first custom attribute; and
revise the vector of the first table by
 	determining a first product by multiplying a count of the first keyword in the vector of the first custom attribute by the multiplier of the first custom attribute,
 	determining a second product by multiplying a count of the second keyword in the vector of the first custom attribute by the multiplier of the first custom attribute,
 	establishing a revised count of the first keyword in the vector of the first table by adding the first product to the count of the first keyword in the vector of the first table, and
 	establishing a revised count of the second keyword in the vector of the first table by adding the second product to the count of the second keyword in the vector of the first table;
determine a distance of the first table from a subject table by comparing the revised vector of the first table to a vector of the subject table; 
compare the distance of the first table from the subject table to distances of the other tables to the subject table using a K-Nearest Neighbor algorithm; and
associate terms in the first table with a term in the subject table by linking the terms in the first table with the term in the subject table based on the determined distance.

10. (Canceled). 

11. (Previously Presented) The computer program product of claim 9, wherein the program instructions are further executable to compare the distance of the first table from the subject table to a predetermined distance.

12. (Original) The computer program product of claim 11, wherein the program instructions are further executable to determine that the first table is associated with a subject term of the subject table based on the comparing resulting in the distance of the first table from the subject table being less than the predetermined distance.

13. (Previously Presented) The computer program product of claim 9, wherein the comparing comprises applying the K-Nearest Neighbor algorithm to the first table and at least one other table of the other tables.

14. (Original) The computer program product of claim 9, wherein the program instructions are further executable to add to the first table keywords in the first custom attribute that are absent from the first table.

15. (Original) The computer program product of claim 9, wherein the program instructions are further executable to:
determine a second custom attribute describing the first table, the second custom attribute having a vector including counts of at least a second portion of the plurality of keywords in the first table;
determine a multiplier of the second custom attribute, the multiplier being a number of other tables that reference the second custom attribute; and
further revise the vector of the first table by
 	determining a third product by multiplying a count of the first keyword in the vector of the second custom attribute by the multiplier of the second custom attribute,
 	determining a fourth product by multiplying a count of the second keyword in the vector of the second custom attribute by the multiplier of the second custom attribute,
 	adding the third product to the revised count of the first keyword, and
 	adding the fourth product to the revised count of the second keyword.

16. (Previously Presented) The computer program product of claim 15, wherein the program instructions are further executable to determine the distance of the first table from the subject table based on the comparing the further revised vector of the first table to the vector of the subject table.

17. (Currently Amended) A system comprising:
a processor, a computer readable memory, and one or more computer readable storage media;
program instructions to read a vector of a first table in a database, the vector including counts of a plurality of keywords in the first table, the plurality of keywords including a first keyword and a second keyword;
program instructions to define a first custom attribute describing the first table, the first custom attribute having a vector including counts of at least a first portion of the plurality of keywords in the first table;
program instructions to determine a multiplier of the first custom attribute, the multiplier being a number of other tables that reference the first custom attribute; and
program instructions to revise the vector of the first table by
 	determining a first product by multiplying a count of the first keyword in the vector of the first custom attribute by the multiplier of the first custom attribute,
 	determining a second product by multiplying a count of the second keyword in the vector of the first custom attribute by the multiplier of the first custom attribute,
 	establishing a revised count of the first keyword in the vector of the first table by adding the first product to the count of the first keyword in the vector of the first table, and
 	establishing a revised count of the second keyword in the vector of the first table by adding the second product to the count of the second keyword in the vector of the first table;
program instructions to determine a distance of the first table from a subject table by comparing the revised vector of the first table to a vector of the subject table; 
program instructions to compare the distance of the first table from the subject table to distances of the other tables to the subject table using a K-Nearest Neighbor algorithm; and
program instructions to associate terms in the first table with a term in the subject table by linking the terms in the first table with the term in the subject table based on the determined distance, 
wherein the program instructions are collectively stored on the one or more computer readable storage media for execution by the processor via the computer readable memory.

18. (Original) The system of claim 17, further comprising:
program instructions to determine a second custom attribute describing the first table, the second custom attribute having a vector including counts of at least a second portion of the plurality of keywords in the first table;
program instructions to determine a multiplier of the second custom attribute, the multiplier being a number of other tables that reference the second custom attribute; and
program instructions to further revise the vector of the first table by
 	determining a third product by multiplying a count of the first keyword in the vector of the second custom attribute by the multiplier of the second custom attribute,
 	determining a fourth product by multiplying a count of the second keyword in the vector of the second custom attribute by the multiplier of the second custom attribute,
 	adding the third product to the revised count of the first keyword, and
 	adding the fourth product to the revised count of the second keyword.

19. (Previously Presented) The system of claim 18, further comprising program instructions to determine the revised distance of the first table from the subject table by comparing the further revised vector of the first table to the vector of the subject table.

	20. (Previously Presented) The system of claim 17, further comprising program instructions to compare the distance of the first table from the subject table to a predetermined distance.

21. (Canceled).

22. (Canceled).

23. (Currently Amended) The system of claim 17, wherein the distance between tables is an indication of a level of similarity of association between the first table and the subject table, and the subject table is a table that is already associated with the term supplied by a user
.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. Prior arts –
Brown et al. (Patent No. : US 9330168 B1) teaches Systems and methods for the categorization of websites are presented. A website is categorized using one or a combination of its domain name and its web page content. The domain name is tokenized, and the tokens compared to categories in a category structure to determine probabilities that the token belongs to each category. Combinations of tokens are similarly compared to the categories. A category may be determined with reference to a vector space in which a training set of websites having known categories is converted according to a methodology into reference vectors containing keyword frequencies. A target website is converted to a target vector using the same methodology, and a distance score of the target vector to each reference vector is calculated. The website represented by the target vector is assigned the category of the reference vector having the lowest distance score.
Zhuang et al. (Pub. No. : US 20150254714 A1) teaches a systems and methods may select a plurality of candidate keywords from a keywords database based on a feature similarity analysis and creative feature vector of the creative in Table 1 wherein the keyword suggesting engine may calculate a similarity value (e.g., cosine similarity) between the creative feature vector and each of the database keyword feature vector stored in the keyword dictionary and determine a verbal overlap count for each candidate keyword.
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 9, and 17. Particularly the prior art of record fails to teach read a vector of a first table in a database, the vector including counts of a plurality of keywords in the first table, the plurality of keywords including a first keyword and a second keyword; define a first custom attribute describing the first table, the first custom attribute having a vector including counts of at least a first portion of the plurality of keywords in the first table; determine a multiplier of the first custom attribute, the multiplier being a number of other tables that reference the first custom attribute; establishing a revised count of the first keyword in the vector of the first table by adding the first product to the count of the first keyword in the vector of the first table, and establishing a revised count of the second keyword in the vector of the first table by adding the second product to the count of the second keyword in the vector of the first table; determining, by the computer device, a distance of the first table from a subject table by comparing the revised vector of the first table to a vector of the subject table; comparing, by the computer device, the distance of the first table from the subject table to distances of the other tables to the subject table using a K-Nearest Neighbor algorithm, wherein the distance between tables is an indication of a level of similarity of association between the first table and the subject table, and the subject table is a table that is already associated with a term supplied by a user; and associating, by the computer device, terms in the first table with the term in the subject table by linking the terms in the first table with the term in the subject table based on the determined distance.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 1-3, 5-9, 11-20, and 23 (re-numbered as 1-19) are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/Primary Examiner, Art Unit 2169